DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on January 12, 2022.
Claims 1, 6-10, 13-17, 19, and 22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Carus on February 9, 2022.

The application has been amended as follows: 
17. (Currently Amended) A method of communicating in a home automation (HA) system, the method comprising: 
receiving, via a first wireless device of a first HA device having an internet protocol (IP) address associated therewith, an IP address request, from a first wireless device of a second HA device, using a first wireless protocol; 
, wherein a second wireless device of the second HA device receives the IP address transmitted by the second wireless device of the first HA device; and 

using the IP address, via the second wireless device of the second HA device, to communicate with the second wireless device of the first HA device using the WiFi protocol on the WiFi network.


Response to Arguments
Applicant’s arguments, see pg. 10-11, filed January 12, 2022, with respect to prior art rejection of claims 1-22 have been fully considered and are persuasive.  The prior art rejection of claims 1-22 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6-10, 13-17, 19, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A home automation (HA) system comprising: 
a WiFi network operating using a WiFi protocol and having a device discovery protocol disabled; 
a first HA device having an internet protocol (IP) address associated therewith and comprising 
a first wireless device to receive an IP address request using a first wireless protocol, and 
a second wireless device to transmit the IP address using the WiFi protocol on the WiFi network; and 
a second HA device comprising 
a first wireless device to transmit the IP address request to the first wireless device of the first HA device, and 
a second wireless device receiving the IP address and using the IP address to communicate with the second wireless device of the first HA device using the WiFi protocol on the WiFi network.
Shanbhogue et al. (US 11,102,195 B1) discloses a home automation system comprising (a) a voice-enabled device with a Bluetooth network interface (i.e., first wireless device of first HA device, see FIG. 1 and 14:49-62) and a WiFi network interface (i.e., second wireless device of first HA device, see FIG. 1 and 14:49-62), and (b) an accessory device with a Bluetooth network interface (i.e., first wireless device of second HA device, see FIG. 1 and 14:49-62) and a 
Kang et al. (US 2014/0370811 A1) discloses (a) a second portable terminal (i.e., first device) having a Bluetooth module that receives, from a first portable terminal, a request for an address of the second portable terminal (i.e., network address request, see FIG. 2B and ¶ 74), and (b) a first portable terminal (i.e., second device) having a Bluetooth module that transmits, to the second portable terminal, a request for an address of the second portable terminal (i.e., network address request, see FIG. 2B and ¶ 74). 
 However, the prior arts of record do not disclose, alone or in combination, a WiFi network operating using a WiFi protocol and having a device discovery protocol disabled; a first HA device having an internet protocol (IP) address associated therewith and comprising a first wireless device to receive an IP address request using a first wireless protocol, and a second wireless device to transmit the IP address using the WiFi protocol on the WiFi network; and a second HA device comprising a first wireless device to transmit the IP address request to the first wireless device of the first HA device, and a second wireless device receiving the IP address and using the IP address to communicate with the second wireless device of the first HA device using the WiFi protocol on the WiFi network. 
In particular, Shanbhogue et al. only discloses a wireless network being configured to prevent smart devices from discovering each other (45:30-39). According to Shanbhogue et al., various possible network configurations sometimes do not allow devices to see one another via the LAN (45:30-39). In contrast, claim recites a more specific way of implementing such feature 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 6-9 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 10, 13-17, 19, and 22, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474